EXECUTIVE EMPLOYMENT AGREEMENT

MEMORANDUM OF AGREEMENT made at Montreal, Quebec, on April 2, 2004.

BY AND BETWEEN:

OPTIMAL ROBOTICS Corp., a corporation constituted pursuant to the Canada
Business Corporations Act, with a place of business at 4700 de la Savane, Suite
101, in the City of Montreal, Province of Quebec

(hereinafter, the "Corporation");

AND:

MR. DOUG LEWIN, executive, residing at 69 Downshire Road, in the City of
Montreal, Province of Québec;

(hereinafter, the "Executive")

WITH THE INTERVENTION

OF:

TERRA PAYMENTS INC., a corporation constituted pursuant to the Canada Business
Corporations Act , with a place of business at 2, Alexis-Nihon Place, Suite 700,
3500 de Maisonneuve Blvd. West, in the City of Westmount, Province of Québec;

(hereinafter, "Terra")

WHEREAS the Executive is currently employed as Executive Vice-President of
Terra;

WHEREAS the Corporation and Terra entered into a business combination
transaction, pursuant to a combination agreement dated January 20, 2004
(hereinafter, the "Combination Agreement") whereby, on the Effective Date, Terra
will become a wholly-owned subsidiary of the Corporation;

WHEREAS the parties have agreed that the Executive shall become employed by the
Corporation as of and from the Effective Date and shall continue in the employ
of Terra after the Effective Date;

WHEREAS the parties consequently desire to enter into this Agreement setting
forth the terms and conditions of the employment of the Executive with the
Corporation and Terra after the Effective Date and the benefits attaching
thereto;

NOW, THEREFORE, THIS AGREEMENT WITNESSETH THAT, in consideration of the mutual
covenants herein contained, the parties agree as follows:

 

--------------------------------------------------------------------------------

 

ARTICLE I

INTERPRETATION

1.1

Definitions. Where used herein or in any amendments hereto or in any
communication required or permitted to be given hereunder, the following words
and phrases shall have the following meanings, respectively, unless the context
otherwise requires:

 

(a)

"Affiliate" shall have the meaning ascribed thereto in the Canada Business
Corporations Act, as amended;

 

(b)

"Agreement" shall mean this Employment Agreement and all instruments
supplemental hereto or in amendment or confirmation hereof; "herein", "hereof",
"hereto", "hereunder" and similar expressions mean and refer to this Agreement
and not to any particular Article, Section, Subsection or other subdivision;
"Article", "Section", "Subsection" or other subdivision of this Agreement means
and refers to the specified Article, Section, Subsection or other subdivision of
this Agreement;

 

(c)

"Base Salary" has the meaning ascribed thereto in Section 4.1;

 

(d)

"Basic Payments" shall mean an amount equal to the aggregate of (i) earned but
unpaid Base Salary, (ii) earned but unpaid bonuses, if any, calculated, in the
case of the fiscal year during which termination of employment occurs, on a per
diem basis from the first day of such fiscal year to the date of termination,
(iii) unpaid business expense reimbursement, (iv) the amount payable for unused
vacation days, as provided for in the Corporation’s vacation policy, and (v) the
value for income tax purposes of other benefits to which the Executive is
entitled;

 

(e)

"Board" means the board of directors of the Corporation;

 

(f)

"Business" shall mean the business conducted by Terra on the Effective Date and
the business conducted by the Corporation and Terra on the date of the
termination of the Executive's employment. For greater certainty, the business
conducted by Terra on the Effective Date is described as the provision of
technology and services that businesses require to accept credit card and direct
debit payments, including the processing of credit card payments for internet
businesses such as licensed online gaming, mail order/telephone order and retail
point of sale merchants as well as direct debits online and by phone;

 

(g)

"Cause" shall mean the occurrence of any one of the following acts or events by
or relating to the Executive:

 

(i)

the habitual neglect or failure to fulfill obligations assigned by the Terra
Chief Executive Officer or to carry out lawful orders relating to employment
hereunder, except to the extent any such assigned obligation or lawful order
constitutes Good Reason;

 

2

 

--------------------------------------------------------------------------------

 

 

(ii)

habitual inability to carry out functions of employment due to alcohol or drug
related causes;

 

(iii)

theft, fraud or embezzlement from the Corporation or Terra or any other material
act of dishonesty relating to the Executive's employment; or

 

(iv)

conviction of a crime (other than traffic violations and minor misdemeanors);

 

(h)

"Change of Control" shall mean the occurrence of any of (i) the acquisition by
an arm's length third party, directly or indirectly, by way of take-over bid,
merger or other similar procedure, of outstanding shares of the Corporation or
Terra representing more than thirty percent (30%) or fifty percent (50%),
respectively, of the votes attaching to all outstanding voting shares of the
Corporation or Terra; or (ii) the acquisition by an arm's length third party,
directly or indirectly, of all or substantially all of the assets of the
Corporation or Terra; or (iii) one-third or more of the members of the Board
consisting of persons other than Current Directors (and for these purposes a
"Current Director" shall mean any member of the Board elected at or continuing
in office after the 2004 annual and special meeting of shareholders of the
Corporation, any successor of a Current Director who has been approved by a
majority of the Current Directors then on the Board, and any other person who
has been approved by a majority of the Current Directors then on the Board);

 

(i)

"Combination Agreement" means that certain combination agreement between the
Corporation and Terra dated January 20, 2004;

 

(j)

"Confidential Information" shall mean, all information howsoever received by the
Executive from or through the Corporation, Terra or any other Affiliate of the
Corporation in whatever form (oral, written, machine readable or otherwise)
pertaining to the Corporation or Terra, including, without limitation,
Intellectual Property Rights, processes, formulas, research, developments,
financial information, marketing information, names or lists of customers,
prospective customers, suppliers or distributors; provided, however, that the
phrase "Confidential Information" shall not include information that:

 

(i)

is in the public domain, or generally known in the industry in which the
Corporation, Terra or its Affiliate operates, without any fault or
responsibility of the Executive; or

 

(ii)

is approved by either of the Co-Chairmen of the Corporation for disclosure by
the Executive prior to its actual disclosure;

 

(k)

"Effective Date" shall have the meaning ascribed thereto in the Combination
Agreement;

 

(l)

"Good Reason" shall mean the occurrence of any one of the following acts or
events without the prior written consent of the Executive:

 

3

 

--------------------------------------------------------------------------------

 

 

(i)

the express or constructive demotion of the Executive including any change in
his title, status, position, job function, job responsibilities and/or reporting
responsibilities within the Corporation or Terra;

 

(ii)

the diminishment of the Executive's authority or responsibility as a senior
executive of the Corporation or Terra, a change in the Executive's duties or in
the scope of such duties including the assignment to the Executive of duties and
responsibilities which are inconsistent with his status and/or position within
the Corporation or Terra;

 

(iii)

a reduction in the Executive's Base Salary or in the level of participation by
the Executive in the Corporation’s bonus plan for senior executives of the
Corporation, unless such reduction is voluntary on part of the Executive;

 

(iv)

a material reduction in the Executive's benefits; or

 

(v)

a material breach by the Corporation of this Agreement which is not remedied
after thirty (30) days written notice thereof;

 

(m)

"Incapacity" shall mean any medical condition whatsoever which leads to the
Executive's absence from his job function for a continuous period of twelve (12)
months without the Executive being able to resume functions on a full time basis
at the expiration of such period; and unsuccessful attempts to return to work
for periods of less than fifteen (15) days shall not interrupt the calculation
of such twelve (12) month period;

 

(n)

"Intellectual Property Rights" shall mean all registered and unregistered
intellectual property rights including, without limiting the generality of the
foregoing, all intellectual property rights attached to:

 

(i)

all inventions, patentable or not patentable, trademarks, trade names,
copyrights, industrial designs, trade secrets, topographies and all other
intellectual property rights; and

 

(ii)

all domestic and foreign registrations, applications and renewals thereof for
registration of intellectual property rights;

 

(o)

"Person" shall mean an individual, corporation, company, cooperative,
partnership, trust, unincorporated association, entity with juridical
personality or governmental authority or body; and pronouns which refer to a
Person shall have a similarly extended meaning; and

 

(p)

"Territory" shall mean Canada and the United States of America.

1.2

Preamble. The preamble hereof shall form an integral part of this Agreement.

 

4

 

--------------------------------------------------------------------------------

 

ARTICLE II

DUTIES

2.1

The Executive shall hold the positions of Senior Vice-President of the
Corporation and of Executive Vice-President of Terra.

2.2

The Executive shall report to the Terra Chief Executive Officer.

2.3

The Executive’s duties and responsibilities shall include, in addition to those
inherent to the Executive’s titles and normally pertaining to such titles, those
compatible with the Executive’s positions and which the Terra Chief Executive
Officer may delegate or assign to him from time to time.

ARTICLE III

DURATION

3.1

This Agreement is hereby concluded for an indeterminate period of time.

ARTICLE IV

SALARY

4.1

The Executive shall receive an annual base salary of three hundred and twenty
thousand Canadian dollars (CDN $320,000), subject to annual increases approved
by the Compensation Committee of the Board or the independent directors of the
Corporation, as the case may be (herein, the "Base Salary").

 

ARTICLE V

BONUS

5.1

The Executive shall be entitled to participate in the bonus plan for senior
executives of the Corporation, when approved by the Board. The Executive shall
be paid an annual bonus in respect of each fiscal year during the term of this
agreement, in such amount, if any, and at such time(s) as shall be determined
pursuant to the Corporation’s bonus plan for senior executives of the
Corporation; and until such time as the aforesaid bonus plan is approved by the
Board, the Executive’s annual bonus shall be determined at the sole discretion
of the Board.

5.2

The earned bonuses shall be paid within ten (10) days following the approval, by
the Board, of the Corporation's audited annual financial statements. Earned
bonuses in respect of the fiscal year of Terra ended March 31, 2004 shall be
paid when due.



 

5

 

--------------------------------------------------------------------------------

 

ARTICLE VI

STOCK OPTIONS

 

6.1

Should the Executive's employment be terminated by the Corporation without Cause
or by the Executive with Good Reason, before the announcement of a transaction
or event constituting a Change of Control, or should the Executive's employment
be terminated by the Executive for any reason (whether with or without Good
Reason) following the completion of a transaction or event constituting a Change
of Control, or should the Executive’s employment be terminated by the
Corporation for any reason (whether with or without Cause) following the
announcement of a transaction or event constituting a Change of Control , all
options to purchase shares of Terra or the Corporation then held by the
Executive (collectively, “Options”) shall vest immediately upon the termination
of Executive's employment and , subject to obtaining any required regulatory
approvals and further subject to Section 6.2, shall remain exercisable for the
remainder of the original term thereof.

 

6.2

The Corporation shall be required to use its reasonable efforts to obtain within
75 days following the date of any termination of the Executive’s employment
referred to in Section 6.1 (the “Termination Date”), any regulatory approvals
that are required to permit all Options to remain exercisable for the remainder
of the original term thereof notwithstanding such termination of employment;
provided, however, that the Corporation shall have no obligation to seek any
shareholder approval that might be established by the applicable regulatory
authority as a condition precedent to the grant of any such regulatory approval.
If for any reason such regulatory approvals are not obtained by such date, the
Executive shall (to the extent that he has not already done so), exercise all
in-the-money Options on or prior to the 90th day (the “Calculation Date”) after
the Termination Date and the Corporation shall pay to the Executive on the day
following the Calculation Date, in a lump sum (less any statutory deductions at
source), an amount equal to the fair market value of the Options determined as
of the Termination Date and as if the Options remained exercisable in full for
the remainder of the original term thereof, less the amount of the Gain (as
hereinafter defined) realized by the Executive upon his exercise of such
in-the-money Options. For the purposes of this Section 6.2, the Gain realized by
the Executive upon his exercise of such in-the-money Options shall equal the
difference between a) the aggregate exercise price of such in-the-money Options
and b) to the extent any of the shares underlying the Options are sold on or
prior to the Calculation Date, the proceeds from such sale net of any brokerage
commission, and to the extent such shares are not sold by the Calculation Date,
the average closing price for the Class “A” shares of Optimal on the principal
market or exchange on which such shares are traded, over the five trading days
ending on the Calculation Date (and including the Calculation Date, if such
market or exchange is open for trading on such date) .

 



 

6

 

--------------------------------------------------------------------------------

 

The fair market value of the Options shall be determined by the auditors of the
Corporation, at the expense of the Corporation, on or prior to the Calculation
Date, by using the Black-Scholes valuation model and such assumptions for use in
such model as are reasonable and appropriate in their professional judgment
(such fair market value determination hereinafter called the "Determination").
Before making the Determination, the auditors shall give the Executive the
opportunity to be heard and to present the opinion of his professional advisors
at his expense. A copy of the Determination and the related calculations shall
be provided promptly to the Executive and such Determination shall be final and
binding upon the parties and not subject to appeal.

ARTICLE VII

BENEFITS AND VACATION

7.1

The Executive shall participate in all benefit programs and/or plans of general
application which are presently granted or which, at any time during his
employment, may be granted to senior executives of the Corporation or Terra, the
whole in accordance with the actual programs or plans that the Corporation or
Terra may institute from time to time or as otherwise required under any
applicable law.

7.2

All business expenses incurred by the Executive during his employment in
connection with the performance of his duties shall be reimbursed by the
Corporation upon submission of invoices or other supporting documentation in
accordance with company policy.

7.3

The Executive shall be entitled to such number of paid vacation days per fiscal
year of the Corporation as shall be in keeping with the vacation policy of the
Corporation as it applies to its senior executive officers, to be taken at such
times and intervals as shall be determined by the Executive, subject to the
reasonable business needs of the Corporation and Terra.

7.4

All legal, accounting and other expenses incurred by the Executive to
successfully recover any amount or enforce performance of any other obligation
due to him by the Corporation or Terra shall be reimbursed by the Corporation
within ten (10) days of the presentation of appropriate supporting documents.

ARTICLE VIII

CONFIDENTIALITY

8.1

The Executive hereby agrees not to use, divulge, diffuse, sell, transfer, give,
publish, reproduce, circulate, or otherwise distribute to any Person, or
otherwise make public, any Confidential Information.

8.2

Any document or work composed, assembled or produced by the Executive or the
Corporation or Terra in whatever form (oral, written, machine readable or
otherwise), and containing Confidential Information (including, without
limitation, all notes, extracts,

 

7

 

--------------------------------------------------------------------------------

 

text or references from which any Confidential Information can be implicitly or
otherwise revealed or understood) shall be deemed to be Confidential Information
within the meaning of this Agreement and shall be treated as such.

8.3

Confidential Information and all embodiments thereof (including any
reproduction) shall remain the sole property of the Corporation or Terra, as
applicable, and shall be returned to the Corporation immediately upon request to
this effect or immediately after the termination of the Executive’s employment.

8.4

Anything to the contrary herein notwithstanding, disclosure of Confidential
Information shall not be precluded if such disclosure is in response to a valid
order of a governmental body or is otherwise required by law; provided however
that the Executive shall, if reasonably possible, first have given notice
thereof to the Corporation and shall have, as reasonably possible:

 

(a)

fully cooperated in the Corporation’s attempt, if any, to obtain a "protective
order" from the appropriate governmental body; or

 

(b)

attempted to classify such documents to prevent access by the public, in
accordance with the provisions of any law pertaining to freedom of information.

ARTICLE IX

OBLIGATION OF NON-COMPETITION

9.1

The Executive shall not, during his employment and for a period of one (1) year
following the termination of his employment, provided that the Corporation and
Terra are not in material default hereunder or under the stock option agreements
under which Options are then outstanding (the “Stock Option Agreements”), on his
own behalf or on behalf of any Person, whether directly or indirectly, in any
capacity whatsoever, alone, through or in connection with any Person, carry on
or be employed by, be engaged in or have any financial interest in any business
in all or part of the Territory which is in direct competition with the
Business.

9.2

The Executive shall not be in default under Section 9.1 by virtue of holding,
strictly for portfolio purposes and as a passive Investor, not more than five
percent (5%) of the issued and outstanding shares of, or any other interest in,
any Person which is listed on any recognized stock exchange

ARTICLE X



8

 

--------------------------------------------------------------------------------

 

OBLIGATION OF NON-SOLICITATION OF EMPLOYEES

10.1

The Executive shall not, during his employment and for a period of one (1) year
following the termination of his employment provided that the Corporation and
Terra are not in material default hereunder or under the Stock Option
Agreements, on his own behalf or on behalf of any Person, whether directly or
indirectly, in any capacity whatsoever, alone, through or in connection with any
Person, employ, offer employment to or solicit the employment or engagement of
or otherwise entice away from the employment of the Corporation, Terra or any
other Affiliate of the Corporation, any individual who is employed by the
Corporation, Terra or such Affiliate at the time of the termination of the
Executive’s employment or who was employed by the Corporation, Terra or such
Affiliate in the six (6) month period preceding the termination of the
Executive's employment.

ARTICLE XI

TERMINATION OF EMPLOYMENT

11.1

The Executive’s employment may be terminated in any of the following
eventualities:

 

(a)

At any time, for Cause, upon written notice from the Corporation to the
Executive;

 

(b)

Upon the death or the Incapacity of the Executive;

 

(c)

Upon sixty (60) days written notice from the Executive to the Corporation,
specifying the intention of the Executive to resign (except if Good Reason
exists, in which event the Executive may terminate his employment at any time by
written notice to the Corporation); or

 

(d)

At any time, by the Corporation, without Cause, upon written notice from the
Corporation to the Executive.

11.2

No purported termination of employment by the Corporation shall be valid or
effective unless it has been approved at a meeting of the Board duly called and
held, and approved by a vote of two-thirds of the directors then in office and
qualified to vote thereon (rounded up to the next whole number of directors),
and a certified copy of which shall accompany the Corporation's written notice
of termination of the Executive's employment.

ARTICLE XII

PAYMENTS UPON TERMINATION OF EMPLOYMENT

12.1

Should the Executive's employment be terminated prior to the announcement of a
transaction or event constituting a Change of Control a) by the Corporation for
Cause or upon the death or the Incapacity of the Executive, or b) upon the
Executive's resignation without Good Reason, the Corporation shall pay to the
Executive within ten (10) days following the termination of his employment, in
one lump sum (less statutory deductions

 

9

 

--------------------------------------------------------------------------------

 

at source), the Basic Payments except for bonuses forming part of the Basic
Payments which shall be paid in accordance with Section 5.2 of this Agreement.
The Executive shall not be entitled to receive any pay in lieu of notice,
severance pay or any indemnity whatsoever, other than the Basic Payments.

12.2

Should the Executive's employment be terminated prior to the announcement of a
transaction or event constituting a Change of Control a) by the Corporation
without Cause, or b) by the Executive for Good Reason, the Corporation shall pay
to the Executive (A) the Basic Payments, and (B) an amount (the "Termination
Payment") equal to the highest annual Base Salary paid or payable to the
Executive during his employment hereunder (hereinafter, the "Highest Base
Salary") plus the highest aggregate bonuses paid or payable to him in respect of
any year of his employment hereunder (hereinafter, the "Highest Aggregate
Bonuses"), each payable in one lump sum (less statutory deductions at source)
within ten (10) days following the termination of his employment, except for
bonuses forming part of the Basic Payments which shall be paid in accordance
with Section 5.2 of this Agreement.

In the event that the termination of the Executive's employment by the
Corporation without Cause or by the Executive for Good Reason occurs in the
first twelve (12) months of the Executive's employment, the highest aggregate
bonuses paid or payable to the Executive shall be deemed to be a) the greater of
the bonus earned by the Executive pursuant to Terra's bonus plan in the fiscal
year ending March 31, 2004 or the Executive's target bonus under Terra's bonus
plan for the fiscal year ending March 31, 2005; plus b) the greater of the bonus
earned by the Executive under the Corporation's bonus plan for the fiscal year
ending on December 31, 2004 or the Executive's target bonus under the
Corporation's bonus plan for year 2004. Such amount shall be payable
contemporaneously with the Basic Payments (notwithstanding the exception set
forth at the end of the immediately preceding paragraph).

 

12.3

Should the Executive's employment be terminated by the Corporation for any
reason (whether with or without Cause) following the announcement of a
transaction or event constituting a Change of Control or by the Executive
(whether with or without Good Reason) following the completion of a transaction
or event constituting a Change of Control, the Corporation shall pay to the
Executive the Basic Payments and the Termination Payment, in each case as
described, and payable on the dates set forth in Section 12.2.

12.4

The Executive recognizes and accepts that the Corporation shall not, in any
case, be responsible for any additional amount, indemnity in lieu of notice,
severance pay or other damages arising from the termination of his employment,
except for those specifically provided for herein.

ARTICLE XIII

MISCELLANEOUS

13.1

Payments and Withholdings. All Base Salary and bonus, if any, payable hereunder
shall be paid in accordance with the Corporation’s general payroll practice and
all amounts

 

10

 

--------------------------------------------------------------------------------

 

paid to the Executive hereunder shall be paid net of any amounts to be withheld
as required by applicable law.

13.2

Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not affect the interpretation hereof.

13.3

Severability. Any Article, Section, Subsection or other subdivision of this
Agreement or any other provision of this Agreement which is, or becomes,
illegal, invalid or unenforceable shall be severed herefrom and shall be
ineffective to the extent of such illegality, invalidity or unenforceability and
shall not affect or impair the remaining provisions hereof, which provisions
shall (a) be severed from any illegal, invalid or unenforceable Article,
Section, Subsection or other subdivision of this Agreement or any other
provision of this Agreement; and (b) otherwise remain in full force and effect.

13.4

Amendments. No amendment shall be binding unless expressly provided in an
instrument duly executed by the parties.

13.5

Waiver. No waiver, whether by conduct or otherwise, of any of the provisions of
this Agreement shall be deemed to constitute a waiver of any other provisions
(whether or not similar) nor shall such waiver constitute a continuing waiver
unless otherwise expressly provided in an instrument duly executed by the
parties to be bound thereby.

13.6

Effective Date. This Agreement shall not become effective unless and until the
Effective Date occurs. On the Effective Date, this Agreement shall be in full
force and effect without any action required of any party hereto and shall
supersede and replace any employment agreement entered into by Terra and the
Executive prior to the signature of this Agreement. If the Combination Agreement
is terminated in accordance with the applicable provisions thereof, this
Agreement shall automatically be null and void.

13.7

Notices. Any notice given pursuant hereto shall be in writing and shall be
sufficiently given if delivered (whether in person, by courier service or other
personal method of delivery), or if transmitted by facsimile:

 

11

 

--------------------------------------------------------------------------------

 

(a)    If to the Corporation:

c/o 7350 TransCanada Highway

Montreal, Québec, H4T 1A3

 

Attention: Co-Chairman

 

Telecopy No.:

(514) 738-8355

 

(b)

If to the Executive, at his address first hereinabove set forth.

13.8

Governing Law. This Agreement shall be governed by and interpreted and construed
in accordance with the laws of the Province of Quebec and the laws of Canada
applicable therein.

13.9

Language. The parties hereto acknowledge that they have requested and are
satisfied that this Agreement and all related documents be drawn up in the
English language. Les parties aux présentes reconnaissent avoir requis que la
présente entente et les documents qui y sont relatifs soient rédigés en anglais.

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto on
the date and at the place first above-mentioned.

 

 

OPTIMAL ROBOTICS CORP.

 

Per:

 

/s/ HOLDEN L. OSTRIN

 

Per:

 

/s/ NEIL S. WECHSLER

 

 

DOUGLAS A. LEWIN

 

/s/ DOUGLAS P. LEWIN

 

 

 

Terra Payments Inc. hereby intervenes in the present Agreement and declares that
it is solidarily responsible with the Corporation for the performance of the
Corporation's obligations which are set forth in the present Agreement.

 

 

TERRA PAYMENTS INC.

 

 

Per:

 

/s/ MITCHELL A. GARBER

 

 

Per:

 

 

/s/ DAVID SCHWARTZ

 

 

12

 

 